                     UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION


In the Matter of:                               }
STEVE SHICKLES, JR.                             }    CASE NO. 19-80155-CRJ-11
SSN: XXX-XX-4301                                }
RONDA SHICKLES                                  }
SSN: XXX-XX-0467                                }
                                                }    CHAPTER 11
                      Debtors.                  }



   ORDER: (1) VACATING EVIDENTIARY HEARING; (2) FIXING DEADLINE TO
   FILE COMPLAINT TO ENJOIN CRIMINAL PROCEEDING; (3) SCHEDULING
   HEARING ON RENEWED MOTION TO ENFORCE PLAN; AND (4) REQUIRING
            LIQUIDATING TRUSTEE TO FILE REPORT TO COURT

        On December 20, 2019, the Court entered an Order denying Debtor’s Motion to Hold Max
Swoboda and Equity Trust Company (collectively “Swoboda”) in Contempt based upon the
Court’s finding that Swoboda did not violate the automatic stay by initiating a postpetition
criminal action against the Debtor, Steve Shickles, Jr. To determine if grounds exist to enjoin the
continued prosecution of the criminal proceeding pending in the District Court of Madison
County, Alabama styled State of Alabama v. Steven Ray Shickles, Jr., Case No. DC-2019-005422,
the Court entered a separate Order scheduling the issue for Evidentiary Hearing.
        On February 26, 2020, this case came before the Court for Pretrial Conference and Motion
to Continue Evidentiary Hearing. Appearances were made by Kevin Heard, Esq., counsel for the
Debtors; Randy Dill, Esq., counsel for the Madison County District Attorney’s Office; S. Dagnal
Rowe, Esq., counsel for Swoboda; Stuart Maples, Esq., the Liquidating Trustee; and Brian
Richardson, Esq., counsel for Simple Helix, LLC, Deep Blue Holdings, LLC, Alpha Hosting,
LLC, The Westmorland Company, Inc., Jada Leo, and Karl Leo, (collectively the “Simple Helix
Parties”).
        During the hearing, counsel for the Madison County District Attorney’s Office stated that
the criminal action has not proceeded to grand jury but explained that the District Attorney’s
Office does intend to prosecute the criminal action. Further discussion was had regarding the
Renewed Motion to Enforce Plan filed by the Simple Helix Parties pursuant to which they assert
that the Debtors have willfully violated the Plan and refused to cooperate with the Simple Helix




Case 19-80155-CRJ11         Doc 528 Filed 02/27/20 Entered 02/27/20 10:20:42                 Desc
                              Main Document    Page 1 of 3
Parties. At the conclusion of the hearing, the Liquidating Trustee reported that the Debtors’
discharge is not imminent because distributions under the Plan have not been made.
       At the conclusion of the hearing, the Court orally continued the Evidentiary Hearing to
June 18, 2020, scheduled the Renewed Motion to Enforce Plan for hearing, and directed the
Liquidating Trustee to file a Report to Court regarding the implementation of the Plan and the
anticipated schedule for making distributions to creditors.
       Following the hearing, the Court determined that to provide the Madison County District
Attorney’s Office with due process, to avoid confusion as to who the parties involved in the
Evidentiary Hearing will be, and given the uncertainty regarding the Debtors’ ability to perform
under the Plan and any discharge under the Bankruptcy Code, the Debtors should file an Adversary
Proceeding with a related Motion requesting injunctive relief against the Madison County District
Attorney’s Office pursuant to Rule 7001 of the Federal Rules of Bankruptcy Procedure. If the
Debtors file an Adversary Proceeding with a related Motion to Enjoin the criminal proceeding by
the date set forth below, the Court will enter a separate Scheduling Order in the Adversary
Proceeding scheduling the Trial to begin on the June 18, 2020 date as discussed in open court.
       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:
       1. If the Debtors intend to proceed with the requested injunctive relief, counsel for the
           Debtors must file an Adversary Proceeding and a related Motion to Enjoin the criminal
           proceeding pending in District Court of Madison County, Alabama styled State of
           Alabama v. Steven Ray Shickles, Jr., Case No. DC-2019-005422, on or before Friday,
           March 13, 2020 by 5:00 p.m., CDT.
       2. The deadline for the Madison County District Attorney’s Office to file a responsive
           pleading to the Motion filed in the Adversary Proceeding, if any, is fixed as Monday,
           April 13, 2020 by 5:00 p.m., CDT.
       3. The hearing on the separate Renewed Motion to Enforce Plan will be held on Monday,
           March 9, 2020 at 2:00 p.m., CDT, before the Honorable Clifton R. Jessup, Jr., at the
           Federal Building, 400 Well Street, Decatur, Alabama.
       4. The Liquidating Trustee is hereby directed to file a Report to Court on or before
           Thursday, March 5, 2020 by 5:00 p.m., CDT stating whether the Debtor has
           complied with the terms of the Plan and the anticipated schedule for making
           distributions to creditors.




Case 19-80155-CRJ11          Doc 528 Filed 02/27/20 Entered 02/27/20 10:20:42              Desc
                               Main Document    Page 2 of 3
     5. The Evidentiary Hearing scheduled on April 22, 2020 is hereby VACATED, and the
        Motion to Continue Evidentiary Hearing is MOOT.


     Dated this the 27th day of February 2020.

                                                 /s/ Clifton R. Jessup, Jr.
                                                 Clifton R. Jessup, Jr.
                                                 United States Bankruptcy Judge




Case 19-80155-CRJ11      Doc 528 Filed 02/27/20 Entered 02/27/20 10:20:42         Desc
                           Main Document    Page 3 of 3
